DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-12, 21-28
Claims amended: 1, 8, 11, 21, 28
Claims cancelled: 13-20
New claims: n/a


Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 06/17/2022, regarding claims 1, 21, 28 (similiarly) wherein Snyder and Hirsh both fail to teach mapped software client provides a uniform functionality mapped to a particular embedded player platform, wherein the uniform functionality comprises player standard functions and a trigger tool, and wherein the series of functional steps are provided in a JavaScript Object Notation (JSON) format.
Upon further consideration, a new ground(s) of rejection is made in view of  Hertel.

Regarding applicant’s remarks regarding claims 3, 4, 22, 8, 25, 11, have been considered and are rejected based on the same reasons as claims 1, 21, 28 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9-12, 21, 23-24, 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US PGPUB: 20140122255) to (Snyder) in view of (US PGPUB: 20200099978) to (Korn) in view of (US PGPUB: 20150294342) to (Hertel)
Regarding 1, 21, Snyder teach a processor; and a memory that stores executable 
instructions that, when executed by the processing system, … non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: receiving a series of functional steps for execution (Snyder, P. 59-61).  Snyder teach provide a mapped software client that facilitates performance of operations, the operations comprising: receiving a series of functional steps for execution by the mapped software client, wherein the mapped software client provides a functionality for a particular display platform; and performing the series of functional steps to implement a display of a dynamic advertisement. (Snyder, Fig. 1-3, P4, 34, 51-82, teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically)
Snyder fail to specifically teach uniform functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool.
Korn teach uniform functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool. (Korn Fig 2E, 2F, P. 18-20, 30, 37, 51-52, 54-55, ad interactive campaign overlay placed over content wherein ad functional buttons are available for user interactivity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by having uniform functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool as taught by Korn in order to provide improved client devices of ad opportunities.
Snyder in view of Korn fail to specifically teach series of functional steps are provided in a JavaScript Object Notation (JSON) format.
Hertel teach functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool, and wherein series of functional steps are provided in a JavaScript Object Notation (JSON) format. (Fig. 2, 31, P. 119, 206, interactive ad system, wherein triggers and functions are saved in JSON format)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn by series of functional steps are provided in a JavaScript Object Notation (JSON) format as taught by Hertel in order to advertise in existing apps and on mobile web pages using technology such as banners and interstitials.

Regarding claim(s) 2, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement. 
Korn teach the dynamic advertisement is user interactive. (Korn Fig 2E, 2F, P. 18-20, 30, 37, 51-52, 54-55, ad interactive campaign overlay placed over content wherein ad functional buttons are available for user interactivity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by having the dynamic advertisement is user interactive as taught by Korn in order to provide improved client devices of ad opportunities.

Regarding claim(s) 5, 23, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement. 
Snyder further teach retrieving ad content for dynamic advertisement from a content delivery network (Snyder, Fig. 5, P4, 34, 51-82, using the Ad server and other parts of the system network for Ad delivery).

Regarding claim(s) 6, 24, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement, displaying the ad content on the particular display platform, the series of functional steps. 
Korn further teach displaying ad content on display platform in accordance with series of functional steps. (Korn Fig 2E, 2F, P. 18-20, 30, 37, 51-52, 54-55, ad interactive campaign overlay placed over content wherein ad functional buttons are available for user interactivity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by having displaying ad content on display platform in accordance with series of functional steps as taught by Korn in order to provide improved client devices of ad opportunities.

Regarding claim(s) 7, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement. 
Snyder further teach device is a set-top box, a dongle, a smart phone, a smart television, a tablet, or a computing device. (Snyder, Fig. 3-5, P.34,).

Regarding claim(s) 9, 26, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, the operations, the dynamic advertisement.
Snyder further teach recognizing an opportunity to invoke the dynamic advertisement. (Snyder P. 84-85)

Regarding claim(s) 10, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the opportunity.	Snyder further teach receiving a keypress of a button on a controller. (Snyder P. 59, input from specific device, and devices can have keyboards)

Regarding claim(s) 11, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the dynamic advertisement, the keypress.	Korn further teach keypress is a pause. (Korn P. 18-20, 30, 37, 51-52, 54-55, pause media content and that is treated as a request for Ad insertion)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn in view of Hertel by keypress is a pause as taught by Korn in order to provide improved client devices of ad opportunities.


Regarding claim(s) 12, 27, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the operations, the opportunity, wherein the series of functional steps are received. 
Snyder further teach providing a notification to an ad delivery domain of opportunity, wherein series of functional steps are received responsive to notification provided. (Snyder, Fig. 1-5, P4, 34, 51-82, 84-85 teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically).

Regarding claim(s) 25, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement. 
Hertel further teach series of functional steps are provided in a JavaScript Object Notation (JSON) format. (Fig. 2, 31, P. 119, 206, interactive ad system, wherein triggers and functions are saved in JSON format)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn in view of Hertel  by series of functional steps are provided in a JavaScript Object Notation (JSON) format as taught by Hertel in order to advertise in existing apps and on mobile web pages using technology such as banners and interstitials.


Regarding claim(s) 28, Snyder teach method receiving, by a processing system comprising a processor that implements a mapped software client, a series of functional steps for execution by the mapped software client, wherein the mapped software client provides a common functionality for a particular display platform; and performing, by the processing system, the series of functional steps to implement a display of a dynamic advertisement, wherein the series of functional steps include: retrieving ad content for the dynamic advertisement from a content delivery network and displaying the ad content on the particular display platform. (Snyder, Fig. 1-5, P4, 34, 51-82, 84-85, teach a dynamic advertisement display system, wherein depending upon what the user selects and device they are on different versions of the ad can be display dynamically).
Snyder fail to specifically teach uniform functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool.
Korn teach uniform functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool. (Korn Fig 2E, 2F, P. 18-20, 30, 37, 51-52, 54-55, ad interactive campaign overlay placed over content wherein ad functional buttons are available for user interactivity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder by having uniform functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool as taught by Korn in order to provide improved client devices of ad opportunities.
Snyder in view of Korn fail to specifically teach series of functional steps are provided in a JavaScript Object Notation (JSON) format.
Hertel teach functionality mapped to a particular embedded player platform, wherein uniform functionality comprises player standard functions and a trigger tool, and wherein series of functional steps are provided in a JavaScript Object Notation (JSON) format. (Fig. 2, 31, P. 119, 206, interactive ad system, wherein triggers and functions are saved in JSON format)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn by series of functional steps are provided in a JavaScript Object Notation (JSON) format as taught by Hertel in order to advertise in existing apps and on mobile web pages using technology such as banners and interstitials.

Claim(s) 3, 4, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US US PGPUB: 20140122255) to (Snyder) in view of (US PGPUB: 20200099978) to (Korn) in view of (US PGPUB: 20150294342) to (Hertel) in view of (US PGPUB: 20210400321) to (McClendon JR.)
Regarding claim(s) 3, 4, 22, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of functional steps, retrieving ad content for the dynamic advertisement, displaying the ad content on the particular display platform, the series of functional steps.
Snyder in view of Korn in view of Hertel fails to specifically teach advertisement selector, a user interface shaped in a cube, and wherein each face of the cube enables a viewer to select a category symbol or band for a type of advertisement that will be displayed. 
McClendon Jr. teach advertisement selector, a user interface shaped in a cube, and wherein each face of the cube enables a viewer to select a category symbol or band for a type of advertisement that will be displayed. (McClendon Jr. Fig. 1, P. 14, 20, 31 cube with ads on each side of it for user selection.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn in view of Hertel by advertisement selector, a user interface shaped in a cube, and wherein each face of the cube enables a viewer to select a category symbol or band for a type of advertisement that will be displayed as taught by McClendon Jr. in order to provide a new and useful method for serving interactive content in the field of digital advertising.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20140122255) to (Snyder) in view of (US PGPUB: 20200099978) to (Korn) in view of (US PGPUB: 20150294342) to (Hertel) in view of (US PGPUB: 20210400321) to (McClendon JR.) in view of (US PGPUB: 20210235163) to (Hirsch)
Regarding claim(s) 8, Snyder in view of Korn in view of Hertel teach the device, the non-transitory, machine-readable medium, the series of uniform functional steps, retrieving ad content for the dynamic advertisement, displaying the ad content on the particular display platform, the series of functional steps, the standard functions, the trigger tool. 	Snyder in view of Korn in view of Hertel fails to specifically teach comprise display image, wherein trigger tool provides uniform trigger events and executes uniform commands.
McClendon Jr. teach comprise display image, wherein trigger tool provides uniform trigger events and executes uniform commands. (McClendon Jr. Fig. 1, P. 14, 20, 31 expand ad within screen when cursor is moved near icon or tile)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn in view of Hertel by display image, wherein trigger tool provides uniform trigger events and executes uniform commands as taught by McClendon Jr. in order to provide a new and useful method for serving interactive content in the field of digital advertising.
Snyder in view of Korn in view of Hertel in view of McClendon Jr. fails to specifically teach volume -up, volume-down.
Hirsch teach volume -up, volume-down. (P. 40 secondary content elements such as Vol controls can be presented by medias player)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Korn in view of Hertel in view of McClendon Jr. by having volume -up, volume-down as taught by Hirsch in order to ***.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421